In the
     United States Court of Appeals
        For the Seventh Circuit
                      ____________________ 
No. 12‐2466 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 
                                   v. 

CHRISTOPHER EADS, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
          Southern District of Indiana, Indianapolis Division. 
             No. 11‐CR‐239 — Tanya Walton Pratt, Judge. 
                      ____________________ 

    ARGUED APRIL 15, 2013 — DECIDED SEPTEMBER 6, 2013 
                      ____________________ 

   Before RIPPLE, ROVNER, and WILLIAMS, Circuit Judges. 
    WILLIAMS,  Circuit  Judge. At  the  age  of  twenty‐six,  Chris‐
topher Eads was charged with possession and distribution of 
child  pornography  and  tampering  with  a  potential  witness. 
The  district  court  cautioned  him  about  the  perils  of  self‐
representation  in  a  criminal  trial,  but  he  chose  to  represent 
himself  anyway. Eads stipulated that the images charged in 
the  indictment  constituted  child  pornography,  but  he 
2                                                        No. 12‐2466 

claimed  that  he  was  being  framed  and  that  the  images  be‐
longed to someone else. So over Eads’s objection, the district 
court  allowed  the  government  to  introduce  several  photo‐
graphs  and  short  video  clips  of  the  child  pornography  dis‐
covered  on  Eads’s  home  computer  to  show  he  knowingly 
possessed and distributed these images. The jury also heard 
several  telephone  calls  Eads  made  to  his  wife  urging  her  to 
recant  her  earlier  statements  to  police  and  to  tell  them  that 
the  pornography found  on his home  computer  was not his. 
After a four‐day trial, the jury convicted Eads on all counts, 
and  the  district  court  sentenced  him  to  480  months’  impris‐
onment. 
    Eads now  raises a litany of challenges to his convictions 
and sentence on appeal, but none have any merit. He claims 
that  the  district  court  abused  its  discretion  in  allowing  him 
to represent himself at trial, but the court questioned him at 
length before allowing him to proceed pro se. And while we 
agree with Eads that the district court erred in not thorough‐
ly explaining on the record why it admitted the evidence of 
child pornography, the images were not unfairly prejudicial 
and the additional evidence of his guilt was overwhelming. 
The  jury  was  also  presented  with  sufficient  evidence  of 
Eads’s  attempts  to  corruptly  persuade  his  wife  to  testify 
falsely, and so  we  will not overturn  the jury’s guilty verdict 
on  the  witness  tampering  charge.  Eads  further  claims  that 
the  district  court  should  have  granted  him  a  new  trial.  But 
the  district  court  held  an  evidentiary  hearing  on  the  matter 
and  properly  found  no  newly  discovered  evidence  to  sup‐
port a new trial. Lastly, notwithstanding Eads’s protestations 
to the contrary, the district court carefully considered the fac‐
tors  under  18  U.S.C.  §  3553(a)  as  they  applied  to  Eads  and 
No. 12‐2466                                                                 3

his overall offense conduct before sentencing him. Therefore, 
we affirm the district court’s judgment in all respects. 
                                       I. BACKGROUND 
    Sometime  in  May  2011,  Detective  Darin  Odier  of  the  In‐
dianapolis  Metropolitan  Police  Department’s  Cyber  Crimes 
Unit  found  an  Internet  Protocol  (IP)  address  offering  400 
files of nude children through a file sharing program called 
“Shareaza.”  Detective  Odier  obtained  a  subpoena  for  the 
Comcast  subscriber  associated  with  the  IP  address,  and  it 
came  back  with  the  name  “Christopher  Eads.”  By  the  time 
Detective  Odier  had  prepared  a  search  warrant,  the  IP  ad‐
dress that belonged to Eads was no longer active. But by Oc‐
tober 26, 2011, it was up and running again. At this time, De‐
tective Odier downloaded five files associated with Eads’s IP 
address and found images with code names associated with 
child  pornography  such  as,  “Pedo  Babyshivid  Childlover 
Private  Daughter  Torpedo  Ranchi  Lolita”  and  “Pedo  Dad 
F*cks Toddler Boy.” 
    On November 15, 2011, detectives conducted a search of 
Eads’s  home  and  found  two  laptop  computers,  compact 
discs, thumb drives, and a Bersa .40‐caliber handgun. When 
detectives searched the living room laptop, they discovered 
6,937  images  of  child  pornography  (including  one  image 
with text written over it offering to rent a child for sex) and 
                                                                        1
over thirty minutes in total of child pornography videos.  



                                                 
1  When  detectives  turned  on  the  living  room  computer,  Shareaza  auto‐
matically  activated  and  was  in  the  process  of  downloading  twenty‐five 
additional video files containing child pornography. 
4                                                      No. 12‐2466 

     Both  Eads  and  his  wife,  Rachel  Smith  Eads,  were  home 
during  the  search  and  Rachel  agreed  to  speak  with  law  en‐
forcement.  Eads  yelled  through  the  house,  “Don’t  tell  them 
anything.” Rachel told detectives that after dating Eads for a 
couple of months, she found an FBI badge in his pants pock‐
et.  When  she  confronted  him  about  it,  he  told  her  that  he 
was  an  undercover  FBI  agent  and  that  he  had  to  download 
child pornography  as part of  his duties.  Rachel  further told 
detectives that the handgun they had found in the home be‐
longed to Eads (which was a problem for Eads because he is 
a convicted felon). 
    Eads  was  later  arrested  and  taken  into  federal  custody. 
While  in  custody  from  November  29–30,  2011,  Eads  called 
Rachel from jail numerous times. Clearly frustrated and up‐
set  by  Rachel’s  statements  to  police,  Eads  repeatedly  de‐
manded  that  she  “make  this  right”  and  recant  her  state‐
ments.  Eads  proposed  that  Rachel  write  to  the  judge  as‐
signed  to  his  case  and  state  that  Eads’s  former  friend  and 
houseguest,  Nathan  Asbury,  was  trying  to  set  him  up.  Ra‐
chel promised to help her husband.  
     A. Pretrial Issues 
     On  December  21,  2011,  a  grand  jury  indicted  Eads  on 
charges  of  distributing  child  pornography  (Count  1),  pos‐
sessing  child  pornography  (Count  2),  being  a  felon  in  pos‐
session of a firearm (Count 3), impersonating a federal agent 
(Count 4), and tampering with a witness (Count 5). On Feb‐
ruary  9,  2012,  the  district  court  conducted  a  final  pretrial 
conference  with  the  parties  where  several  matters  germane 
to  the  instant  appeal  were  discussed.  First,  the  court  con‐
firmed that the government did not plan to call Rachel Eads 
as  a  witness  and  had  agreed  it  would  not  introduce  any 
No. 12‐2466                                                             5

statements  she  made  to  police  during  the  November  15 
search of her home. However, the government stated its in‐
tention  to  play  recordings  of  the  phone  conversations  be‐
tween  Eads  and  Rachel  while  he  was  in  jail.  Second,  the 
court  stated  that  it  had  “reviewed  the  parties’  proposed  ex‐
hibits”  and  that  “[t]he  parties  have  resolved  issues  relating 
to the publication of pornographic images and videos to the 
jury.” The court went on to encourage the parties “to stipu‐
late  that  the  videos  depict  unlawful  child  pornography”  in 
order to “allow the Government to show far shorter excerpts 
of the videos.” 
    The  parties  followed  the  district  court’s  advice  and  en‐
tered  into  several  stipulations  before  trial.  They  agreed, 
among  other  things,  that  each  of  the  charged  images  in 
Counts  1  and  2  of  the  indictment  consisted  of  “a  visual  de‐
piction having involved the use of a minor, that is, a person 
under  the  age  of  18,  engaging  in  sexually  explicit  conduct 
and each of such visual depictions was of such conduct.” 
    Six  days  before  trial,  Eads  filed  a  notice  of  his  intent  to 
represent  himself.  The  district  court  held  a  hearing  on  the 
matter  to  determine  whether  Eads  understood  the  conse‐
quences  of  self‐representation.  The  district  court  asked  him 
whether he was “a hundred percent sure” he wanted to rep‐
resent himself a trial, whether the decision was made volun‐
tarily,  and  whether  he  could  be  convinced  to  use  a  lawyer 
instead.  But  Eads  was  adamant  in  his  desire  to  represent 
himself,  and  so  the  district  court  accepted  his  decision  and 
appointed standby counsel. 
6                                                               No. 12‐2466 

      B. The Trial 
   A  four‐day  jury  trial  was  held  on  the  distribution  and 
possession of child pornography charges, as well as the wit‐
                                           2
ness  tampering  charge.   In  his  opening  statement,  Eads 
maintained that (1) he was not responsible for the child por‐
nography  found  on  his  living  room  computer,  (2)  the  com‐
puter was only used by houseguests, and (3) Nathan Asbury 
was  responsible  for  the  images.  Early  in  the  trial,  Detective 
Odier testified about his investigation and explained how he 
downloaded  images  from  shared  files  on  Eads’s  computer. 
The government sought to admit five hard copy printouts of 
the images from these files, but Eads objected, citing Federal 
Rule of Evidence 403. The court asked him to explain his ob‐
jection  and  he  said:  “I  believe  that  it’s  already  been  estab‐
lished that it is what it is … . I think it’s a little prejudiced.” 
The  government  asked  that  the  court  admit  the  images  be‐
cause  the  jurors  must  “decide  if  they  are,  in  fact,  visual  de‐
pictions  of  sexual  explicit  conduct.”  The  court  pointed  out 
that  no  stipulations  regarding  the  images  were  in  evidence 
at that point in the proceedings and overruled Eads’s objec‐
tion,  stating:  “These  photographs  are  relevant  to  the  ele‐
ments that the government has to prove in this case beyond 
a reasonable doubt.” 
    Later in the trial, the government stated that it intended 
to publish small clips of the pornographic videos charged in 
Count  2.  Again,  Eads  objected,  stating:  “I  think  it’s  preju‐
diced … . I just believe it’s already been established, a stipu‐
lation  that  it  is  what  it’s  portrayed  to  be,  child  pornogra‐
                                                 
2 
 Counts  3  and  4  were  severed,  set  for  separate  trial,  and  eventually 
dropped. 
No. 12‐2466                                                           7

phy.”  And  again,  the  district  court  overruled  the  objection, 
stating  that  “it goes to the person’s—a user of  this  comput‐
er’s knowledge because of where these items were found … . 
So  you  know,  that’s  all  going  to  be  relevant  to  the  issue  of 
who’s the person using the computer … . Rule 403 prohibits 
evidence that is unreasonably prejudicial. The government is 
going  to  minimize  the  prejudice  of  these  exhibits  by  only 
playing  short  clips.”  In  total,  the  jury  viewed  a  little  over 
three minutes of footage. 
    Eads  also  objected  to  the  government’s  proposed  intro‐
duction of his eight recorded jailhouse phone calls with Ra‐
chel and the accompanying written transcripts. Eads argued 
that  given  his  emotional  state  at  the  time,  the  recordings 
were  extremely  prejudicial.  The  judge  overruled  Eads’s  ob‐
jection,  finding  that  the  probative  value  of  the  tapes  out‐
weighed any prejudicial impact. The jury ultimately convict‐
ed Eads on all counts. 
    C. Motion for New Trial and Sentencing 
    Eads filed a pro se motion for a new trial, and again, de‐
clined  the  court’s  offer  to  appoint  him  counsel.  The  court 
held  an  evidentiary  hearing  on  his  motion  and  Eads  called 
several witnesses. Rachel presented a new story that Nathan 
Asbury  had  lived  with  her  and  Eads  in  the  past,  and  that 
during Asbury’s  stay,  she  had  seen  him  on  the  living  room 
computer  viewing  child  pornography.  She  further  claimed 
that she and Eads were out of town on October 26, 2011 (the 
day  Detective  Odier  downloaded  the  child  pornography), 
and  that  Asbury  was  there  to  watch  their  dog.  Rachel  said 
that  she  lied  in  her  initial  statements  to  police  officers  be‐
cause they threatened to take her children away. As a result, 
the government introduced several statements from Rachel’s 
8                                                       No. 12‐2466 

interview with detectives as impeachment evidence, includ‐
ing her statements that: (1) no one was able to use the com‐
puter in the living room except for Eads; (2) Eads looked at 
child pornography in order to turn it over to the FBI for his 
job;  and  (3)  Rachel  did  not  have  the  password  to  the  com‐
puter. Asbury also testified. He denied being at Eads’s home 
on  the  days  when  detectives  tracked  pornography  uploads 
and  denied  having  ever  looked  at  child  pornography  on 
Eads’s  computer.  In  fact,  Asbury  was  incarcerated  between 
June  14  and August  23,  2011—a time  period  in  which  there 
was a significant amount of user activity on the living room 
laptop,  some  of  which  involved  downloading  and  viewing 
child  pornography.  The  district  court  therefore  rejected 
Eads’s assertion that he had any newly discovered evidence 
to offer and denied the motion for a new trial. 
    The case proceeded to sentencing. Eads made several un‐
successful  objections  pertaining  to  the  Probation  Depart‐
ment’s  calculations  under  the  United  States  Sentencing 
Guidelines.  The  district  court  accepted  the  Presentence  In‐
vestigation Report’s recommended adjusted offense levels of 
47  for  Counts  1  and  2  (distribution  and  possession  of  child 
pornography), and 41 for Count 5 (witness tampering). Giv‐
en  that  Eads’s  criminal  history  points  put  him  in  criminal 
history  category  V,  his  Guidelines  range  for  imprisonment 
was  life.  After  a  lengthy  discussion  of  the  factors  under  18 
U.S.C.  §  3553(a),  the  court  sentenced  him  to  a  term  480 
months’  imprisonment.  Eads  now  appeals  his  conviction 
and sentence. 
                            II. ANALYSIS 
    Eads  presents  numerous  arguments  on  appeal.  We  note 
at the outset that we have reviewed the brief filed by Eads’s 
No. 12‐2466                                                           9

counsel as well as Eads’s pro se brief. Though we have said 
before  that  “a  defendant  does  not  have  an  affirmative  right 
to submit a pro se brief when represented by counsel,” Unit‐
ed  States  v.  Gwiazdzinski,  141  F.3d  784,  787  (7th  Cir.  1998), 
“nothing  precludes  an  appellate  court  from  accepting  the 
pro se brief and considering the arguments contained there‐
in  for  whatever  they  may  be  worth.”  Hayes  v.  Hawes,  921 
F.2d  100,  101–02  (7th  Cir.  1990).  On  January  4,  2013,  this 
court ordered that Eads’s opening pro se brief only raise cer‐
tain issues related to his ability to represent himself at trial, 
the sufficiency of the evidence at trial, and the denial of his 
motion for a new trial. His counsel’s brief challenges the dis‐
trict  court’s  admission  of  certain  evidence  at  trial,  the  suffi‐
ciency  of  the  evidence,  and  his  sentence.  We  will  address 
each argument in turn below (to the extent that they warrant 
discussion),  but  we  condense  the  overlapping  arguments 
and decline to address the other unrelated issues Eads raises 
in his pro se brief that go beyond the scope of our order. 
    A. No  Abuse  of  Discretion  in  Allowing  Self‐
    Representation 
    The  first  matter  to  resolve  is  whether  the  district  court 
abused its discretion in allowing Eads to represent himself at 
trial. In considering Eads’s waiver of his right to counsel, our 
task is to examine the record as a whole to see if he “know‐
ingly and intelligently” waived his right to counsel. Faretta v. 
California,  422  U.S.  806,  835  (1975).  In  determining  whether 
Eads’s  decision  was  made  knowingly  and  intelligently,  we 
consider  (1)  whether  and  to  what  extent  the  district  court 
conducted a “formal hearing” into Eads’s decision to repre‐
sent  himself,  (2)  whether  there  is  other  evidence  in  the  rec‐
ord  that  establishes  that  Eads  “understood  the  disad‐
10                                                       No. 12‐2466 

vantages of self‐representation,” (3) Eads’s “background and 
experience,” and (4) the “context” of Eads’s decision to pro‐
ceed pro se. See United States v. Avery, 208 F.3d 597, 601 (7th 
Cir. 2000) (citations omitted).  
    In  this  case,  the  district  court  questioned  Eads  at  length 
about whether he had ever studied law, represented himself 
in a criminal proceeding, understood the charges and penal‐
ties  he  was  facing,  and  understood  the  sentencing  guide‐
lines. Finally, the court stated:  
      Mr. Eads, I need to advise you that, in my opinion, a 
      trained lawyer would defend you far better than you 
      could defend yourself, and that I think it’s unwise of 
      you  to  try  to  represent  yourself.  You’re  not  familiar 
      with  the  law.  You’re  not  familiar  with  court  proce‐
      dure. You’re not familiar with the Rules of Evidence. 
      And  so  I  strongly  urge  you  not  to  try  to  represent 
      yourself  but  you do have  a constitutional  right  to do 
      that. 
    The  court  also  determined  that  no  one  else  had  coaxed 
him into self‐representation and that Eads’s court‐appointed 
lawyer  had  discussed  the  consequences  of  trying  the  case 
without  the  benefit  of  counsel.  We  have  no  doubt  that  the 
district court conducted its hearing in conformity with Faret‐
ta and ensured that Eads was fully aware of the hazards and 
disadvantages of self‐representation. See United States v. San‐
dles, 23 F.3d 1121, 1126 (7th Cir. 1994) (citing United States v. 
Belanger,  936  F.3d  916,  918  (7th  Cir.  1991))  (“strongly  sug‐
gest[ing]  that  a  trial  court,  at  minimum,  inquire  of  the  de‐
fendant’s age and level of education, and inform him of the 
crimes  with  which  he  was  charged,  the  nature  of  those 
charges, and the possible sentences they carry”).  
No. 12‐2466                                                        11

    Eads  contends  in  his  pro  se  brief  on  appeal  that  he  was 
on prescription anti‐anxiety medication  during his trial and 
would not have proceeded pro se had he not been under the 
influence  of  this  medication.  But  Eads  never  once  disclosed 
any  medication  issues  before  trial,  and  throughout  the 
course of the proceedings he appeared lucid, competent, and 
mounted  a  vigorous  defense  on  his  own  behalf.  Moreover, 
the  district  court  asked  Eads  during  trial,  at  the  post‐trial 
hearing, and at his motion for a new trial whether he wished 
to have standby counsel take over for him. He declined the 
offer at each juncture. The record establishes that Eads knew 
what  he  was  doing  and  made  his  choice  with  his  “eyes 
open.”  Faretta,  422  U.S.  at  835.  We  therefore  conclude  that 
Eads’s waiver of his right to counsel was knowing and intel‐
ligent. 
   B. Failure  to  Conduct  Thorough  Rule  403  Balancing 
   Test Was Harmless 
     Next, Eads contends that the district court erred in allow‐
ing the government to show the jury pictures and video clips 
of  the  child  pornography  discovered  in  his  home.  Eads  ar‐
gues that his stipulation to the content of the images obviat‐
ed  the  government’s  need  to  introduce  any  of  the  images, 
and  that  they  were  only  shown  to  inflame  the  jury.  Federal 
Rule  of  Evidence  403  requires  the  district  court  to  exclude 
relevant  evidence  “if  its  probative  value  is  substantially 
outweighed by the danger of unfair prejudice.” Fed. R. Evid. 
403. We review a district court’s decision to admit or exclude 
evidence  for  abuse  of  discretion,  but  “when  it  comes  to  the 
necessarily  context‐sensitive  evaluation  of  a  claim  under 
Rule  403,  we  give  special  deference  to  the  district  court’s 
findings and reverse only when no reasonable person could 
12                                                       No. 12‐2466 

take  the  view  adopted  by  the  trial  court.”  United  States  v. 
LeShore, 543 F.3d 935, 939 (7th Cir. 2008) (citations and inter‐
nal quotation marks omitted). 
      1. Courts Need to Review Contested Images  
    Eads first argues that the district court erred in failing to 
examine  the  pornographic  pictures  and  videos  for  itself  be‐
fore  admitting  the  evidence.  Neither  party  appears  to  have 
explicitly requested that the district court review the images 
charged  in  Counts  1  and  2  before  trial,  but  the  government 
directs  us  to  the  district  court’s  “Entry  Following  Pretrial 
Conference” in which the court stated that it had “reviewed 
the  parties’  proposed  exhibits.”  Those  exhibits  included  the 
pornographic  images  and  videos  the  government  sought  to 
publish  to  the  jury.  However,  the  government  conceded  at 
oral argument that it is not certain whether the district court 
reviewed  the  images,  or  only  reviewed  the  list  of  exhibits. 
Lacking  any  conclusive  determination  in  the  record  as  to 
whether the district court viewed the challenged images, we 
are  once  again  compelled  to  reiterate  that  the  better  and 
“safest course … is for the court to review the contested evi‐
dence  for  itself”  in  evaluating  whether  the  potential  preju‐
dice to the defendant substantially outweighs any probative 
value,  especially  given  the  highly  inflammatory  nature  of 
this  type  of  evidence.  See  United  States  v.  Loughry,  660  F.3d 
965, 971–72 (7th Cir. 2011) (explaining that relying on parties’ 
descriptions  of  highly  disturbing  evidence  of  child  pornog‐
raphy is insufficient). 
No. 12‐2466                                                           13

    2. A  Bare‐Bones  Recitation  of  Rule  403  Is  Not  Suffi‐
    cient 
    In  any  event,  we  agree  with  Eads  that  the  district  court 
needed to provide a more robust explanation of how it bal‐
anced the factors under Rule 403 before it admitted the por‐
nographic images and videos. In overruling Eads’s objection 
to the admission of the hard copy images of child pornogra‐
phy, the court made no mention of having examined the ev‐
idence  or  of  any  effort  to  weigh  its  prejudicial  impact.  The 
court explained its decision only briefly: “The court is going 
to  overrule  your  objection.  These  photographs  are  relevant 
to the elements that the government has to prove in this case 
beyond  a  reasonable  doubt.”  When  Eads  objected  later  at 
trial  to  the  admission  of  the  video  clips,  the  court  similarly 
stated:  “Rule  403  prohibits  evidence  that  is  unreasonably 
prejudicial. The government is going to minimize the preju‐
dice of these exhibits by only playing short clips.” These are 
not  sufficient  explanations  for  admitting  the  contested  evi‐
dence under Rule 403, as we have cautioned many times that 
“[a] pro‐forma recitation of the Rule 403 balancing test does 
not  allow  an  appellate  court  to  conduct  a  proper  review  of 
the  district  court’s  analysis.”  Loughry,  660  F.3d  at  972.  “To 
avoid this trap, a district court should carefully analyze the 
prejudicial effect [of the evidence], and provide a considered 
explanation of its reasons for admitting the evidence.” Unit‐
ed  States  v.  Miller,  688  F.3d  322,  328  (7th  Cir.  2012)  (citing 
United States v. Ciesiolka, 614 F.3d 347, 357 (7th Cir. 2010)) (“A 
perfunctory  analysis  or  bare‐bones  conclusion  simply  will 
not suffice.”). 
   Whether  the  probative  value  of  the  challenged  images 
and videos was substantially outweighed by the risk of un‐
14                                                                No. 12‐2466 

fair  prejudice  to  Eads  is  a  closer  call.  Eads  insists  that  the 
videos  were  only  shown  to  inflame  the  minds  of  the  jurors 
and the fact that some of them were crying after the videos 
were  shown  demonstrates  their  prejudicial  effect.  “Because 
all probative evidence is to some extent prejudicial, we have 
consistently  emphasized  that Rule  403  balancing  turns  on 
whether  the  prejudice  is  unfair.”  United  States  v.  McKibbins, 
656 F.3d 707, 712 (7th Cir. 2011) (emphasis added). The gov‐
ernment  maintains  that  it  may  publish  portions  of  charged 
images of child pornography to a jury, even when a defend‐
ant has stipulated that the images contain child pornography 
and contends that stipulations cannot substitute for the gov‐
ernment’s  chosen  evidence.  To  the  extent  that  a  defendant 
who  stipulates  to  the  content  of  images  then  argues  at  trial 
that he did not know he was in possession of child pornog‐
raphy  or  did  not  understand  the  wrongfulness  of  receiving 
                                           3
these  images,  we  agree.   A  stipulation  about  the  content  of 
charged images only goes so far if it is silent with respect to 
the  defendant’s  knowledge  of  the  images  in  his  possession. 

                                                 
3
   At  least  two  unpublished  decisions  from  this  circuit  have  suggested 
that  “offers  of  stipulation  are  not  persuasive  in  the  context  of  child‐
pornographic  prosecutions”  where  the  defendant’s  knowledge  of  pos‐
sessing  the  images  was  disputed.  See  United  States  v.  Keith,  440  Fed. 
Appx.  503,  507  (7th  Cir.  2011)  (explaining  that  “evidence  should  not  be 
excluded  merely  because  it  might  be  graphic  or  disturbing”  and  “the 
images were probative because they showed Keith’s possession of child 
pornography images and his knowledge of possession such images”); see 
also United States v. Hatfield, 358 Fed. Appx. 692, 694, 696 (7th Cir. 2009) 
(finding video clips of child pornography not unfairly prejudicial where 
the  defendant  tried  “to  imply  that  his  computer  equipment  had  been 
compromised  by  someone  who  downloaded  the  child  pornography 
without his knowledge”). 
No. 12‐2466                                                         15

This  is  why  showing  the  images  served  a  valid,  non‐
cumulative,  purpose  in  this  case.  Recall  that  even  though 
Eads  stipulated  that  the  images  contained  child  pornogra‐
phy, he insisted at trial that he had been unaware of the im‐
ages on his laptop and that they must have been download‐
ed by  his  houseguest, Nathan Asbury. This left the govern‐
ment  with  the  burden  to  prove  that  Eads  knew  he  was  in 
possession  of  child  pornography.  To  accomplish  this  task, 
the  government  proved  that  the  images  that  were  shared 
online matched up with Eads’s email address. For example, 
one  file  found  on  Eads’s  computer  containing  an  image  of 
child  pornography  entitled,  “Baby  White  Girl,”  had  accom‐
panying text stating: “I’m looking to rent a child for sex … . 
They must be under 10 years old … . I have been with a few 
kids before … . Please email me at childtopfan@yahoo.com.” 
Clearly, the government showed that the email listed on the 
image belonged to Eads.  
   Moreover,  we  note  that  all  of  the  images  were  derived 
from files charged in the indictment, so it is not as if the im‐
ages were unrelated to the crime charged or more disturbing 
than the ones found in his home. See United States v. Burt, 495 
F.3d  733,  741  (7th  Cir.  2007)  (finding  no  unfair  prejudice 
where  defendant  was  prosecuted  for  exactly  what  a  chal‐
lenged  “chat  log  depict[ed]:  creating,  trading,  and  distrib‐
uting photos of children for the sexual satisfaction of himself 
and  his  online  partners”);  cf.  Loughry,  660  F.3d  at  974  (find‐
ing  prejudice  where  disturbing  content  of  videos  made  de‐
fendant appear “more despicable to the jury than the ‘lasciv‐
ious  pornography’”  the  defendant  was  actually  charged 
with  distributing).  But  ultimately,  we  need  not  decide 
whether  publishing  the  contested  images  and  videos  to  the 
16                                                      No. 12‐2466 

jury  was  error  because  the  evidence  at  trial  clearly  estab‐
lished Eads’s guilt beyond a reasonable doubt. 
      3. Admission of the Images Was Harmless Error 
     As we have explained before, “[t]he test for harmless er‐
ror is whether, in the mind of the average juror, the prosecu‐
tion’s case would have been significantly less persuasive had 
the  improper  evidence  been  excluded.” United  States  v. 
Blanchard,  542  F.3d  1133,  1151  (7th  Cir.  2008)  (citation  omit‐
ted). “An error is harmless if the untainted incriminating ev‐
idence is overwhelming.” Loughry, 660  F.3d at  975.  The  evi‐
dence  presented  against  Eads  at  trial  was  quite  significant. 
When detectives turned on his living room laptop computer, 
the  file  sharing  software  used  to  distribute  child  pornogra‐
phy  automatically  activated  with  twenty‐five  videos  in  the 
queue  for  downloading.  The  file  folder  containing  most  of 
the  child  pornography  was  easily  accessed  through  an  icon 
on the desktop of his computer. The image described above 
offering to “rent” a child for sex was found on the computer. 
A  video  showing  naked  children  had  been  played  on  the 
computer just eight hours before the detectives searched the 
home.  Twelve  days  before  that,  a  video  file  with  the  title, 
“Incest Mom 29 and Kiddy 8/9 year” was played.  
    The  government  offered  additional  evidence  connecting 
Eads to the living room computer and undermining his con‐
tention that it was used solely by houseguests. The computer 
name  was  input  as  “Chris,”  the  desktop  background  of  the 
computer  was  a  picture  of  Eads,  and  email  accounts  linked 
to  Eads  were  created on  the  computer  using  the  IP  address 
from  which  Detective  Odier  downloaded  the  images 
charged in Count 1. Furthermore, the evidence showed that 
Eads  used  the  computer  for  posting  personal  ads  on 
No. 12‐2466                                                                         17

Craiglist with the childtopfan@yahoo.com email address. At 
trial,  two  women  who  responded  to  these  ads  identified 
Eads as the individual with whom they met, and one woman 
testified that he showed her pictures of his family on the liv‐
ing room computer in question. All of the facts above lead us 
to  conclude  that  the  evidence  of  Eads’s  guilt  was  over‐
whelming  and  the  court’s  admission  of  the  images  did  not 
                                                    4
change the outcome of the trial.  Therefore, Eads’s challenge 
to his convictions on Counts 1 and 2 must fail.  
      C. Conviction  for  Witness  Tampering  Was  Supported 
      by the Evidence 
    Eads  also  argues  that  the  government  failed  to  present 
sufficient evidence to show that he tried to persuade his wife 
to commit perjury. When considering a challenge to the suf‐
ficiency  of  the  evidence  at  trial,  a  defendant  faces  an  uphill 
battle  on  appeal  because  we  must  draw  “all  reasonable  in‐
ferences  in  the  prosecution’s  favor”  and  affirm  “if  any  ra‐
tional  jury  could  have  found  the  elements  of  the  crime  be‐
yond a reasonable doubt.” United States v. Wortman, 488 F.3d 
752, 754 (7th Cir. 2007). 
   To  convict  Eads  of  witness  tampering  under  18  U.S.C. 
§ 1512(b), the government had to prove that: (1) Rachel was 
a witness or prospective witness; (2) Eads attempted to per‐

                                                 
4 
  To  the  extent  that  Eads  also  argues  in  his  pro  se  brief  that  his  convic‐
tions  for  possession  and  distributing  child  pornography  were  not  sup‐
ported  by  the  evidence,  we  must  disagree  given  the  extent  of  evidence 
recounted above. “[W]e will overturn a guilty verdict only when the rec‐
ord contains no evidence, regardless of how it is weighed, upon which a 
rational trier of fact could find guilt beyond a reasonable doubt.” United 
States v. Starks, 309 F.3d 1017, 1021 (7th Cir. 2002). 
18                                                        No. 12‐2466 

suade Rachel to provide false testimony, and (3) Eads acted 
knowingly  and  with  intent  to  influence  Rachel’s  testimony. 
United States v. Holt, 460 F.3d 934, 938 (7th Cir. 2006) (citing 
United States v. LaShay, 417 F.3d 715, 718 (7th Cir. 2005)). The 
evidence  on  this  charge—solely  from  Eads’s  jailhouse  con‐
versations with Rachel—is not overwhelming, but it is not so 
thin that the jury was obliged to acquit Eads of this charge. 
See  Wortman,  488  F.3d  at  754  (“We  do  not  reverse  a  convic‐
tion if a reasonable jury could have acquitted a defendant, we 
only reverse if the jury was obliged to acquit the defendant.”) 
(emphasis added).  
    To prove this charge at trial, the jury heard eight, fifteen‐
minute long recordings of phone calls between Eads and Ra‐
chel in the days following his arrest. Eads insists that he was 
only trying to convince Rachel to tell the truth on the calls in 
question, but our review of their conversations suggests oth‐
erwise. When heard in context, the calls evince a clear effort 
at  manipulation,  as  Eads  is  heard  tearfully  pleading  with 
Rachel  to  recant  her  previous  statements  to  police  and  to 
“think  of  [their]  family  before  saying  anything  [else]  to  the 
cops.” He specifically demands that she “make up some let‐
ters”  to  write  to  the  trial  court  judge  denying  that  she  ever 
saw  him  on  the  living  room  computer  or  with  a  fake  FBI 
badge,  and  begs  her  to  state  that  Eads  was  out  of  town  on 
October  26,  2011  (the  day  detectives  downloaded  the  por‐
nography from his computer). For instance, he said: 
      Rachel, if you love me, if you’ve ever loved me, that’s 
      the only thing you’ve gotta do. It’s not rocket science, 
      it’s  not  hard.  Just  have  the  courage.  I  mean  you  had 
      the courage to sit there and say these things, now just 
      take  them  all  back  and  say  you  were,  you  were 
No. 12‐2466                                                           19

    scared, they were threatening to take you to jail, you 
    didn’t  know  what  you  …  were  saying … .  I  mean, 
    once you produce … the alibi that we weren’t even in 
    f‐‐‐‐ing town on the 26th, the 25th or the 26th. We were 
    out of town. You’re, I mean you’re giving me the f‐‐‐‐
    ing alibi that I wasn’t nowhere near the computer.  
    Eads further instructs his wife to say that Nathan Asbury 
set  him  up,  and  “even  if  it  wasn’t  Nathan,  it’s  somebody 
[else].”  He  promises  Rachel  that  she  “can  make  this  right,” 
just as long as she doesn’t “say anything more [that is] hurt‐
ful.” 
    When  heard  in  context,  the  tenor  of  these  statements  il‐
lustrates  a  clear  invitation  for  Rachel  to  lie  for  Eads.  Eads 
points  to  the  fact  that  he  also  said  to  Rachel  several  times, 
“you have to tell them the truth” and “I wouldn’t be in here 
if you hadn’t told them these things,” but our review of the 
calls  leads  us  to  believe  these  statements  were  either  made 
with a wink and nod, or Eads was still trying to make Rachel 
believe his lies. See LaShay, 417 F.3d at 718–19 (7th Cir. 2005) 
(explaining  that  a  defendant  may  “corruptly  persuade”  a 
witness  to  testify  falsely  by  telling  “a  potential  witness  a 
false  story  as  if  the  story  were  true,  intending  that  the  wit‐
ness  believe  the  story  and  testify  to  it,”  or  persuading  “a 
witness  to  give  a  false  account  that  tracked  the  defendant’s 
position,” in other words, “an unstated invitation to lie”). In 
any  event,  the  jury  was  not  required  to  believe  Eads’s  sug‐
gestion  that  he  was  trying  to  convince  Rachel  to  tell  the 
truth.  See  United  States  v.  Millbrook,  553  F.3d  1057,  1066  (7th 
Cir.  2009)  (explaining  that defendant’s “spin on the conver‐
sation” between he and a potential witness “may be plausi‐
ble, but the jury was not required to accept it”), overruled on 
20                                                        No. 12‐2466 

other  grounds  by  United  States  v.  Corner,  598  F.3d  411, 
416 (7th  Cir.  2010)  (en  banc).  Therefore,  Eads’s  challenge  to 
his witness tampering conviction fails. 
      D. New  Trial  Not  Warranted  Since  No  Newly  Discov‐
      ered Evidence 
    In  his  pro  se  brief,  Eads  contends  that  the  district  court 
should  have  granted  his  motion  for  a  new  trial  based  on 
purported  newly  discovered  evidence.  In  order  to  receive  a 
new  trial  based  on  newly  discovered  evidence,  defendants 
must  demonstrate  that  the  evidence  “(1)  came  to  their 
knowledge  only  after  trial;  (2)  could  not  have  been  discov‐
ered sooner had due diligence been exercised; (3) is material 
and  not  merely  impeaching  or  cumulative;  and  (4)  would 
probably lead to an acquittal in the event of a retrial.” United 
States  v.  Ryan,  213  F.3d  347,  351  (7th  Cir.  2000).  As  the  re‐
viewing  court,  “we  approach  such  motions  with  great  cau‐
tion and are wary of second‐guessing the determinations of 
both  judge  and  jury.”  Id.  As  a  result,  we  review  a  district 
court’s denial of a motion for a new trial for an abuse of dis‐
cretion.  United  States  v.  Farmer,  717  F.3d  559,  564  (7th  Cir. 
2013). 
    Eads’s scattershot motion contained a list of twenty‐four 
grounds  for  a  new  trial.  We  need  not  recount  all  of  those 
claims here; suffice it to say that his evidence was less than 
convincing.  He  specifically  claimed  that  his  mother,  Linda 
Eads, had alibi information suggesting that Eads was not at 
home on October 26, 2011. Yet he never explained the nature 
of this evidence, when he learned of it, or how such evidence 
would have resulted in an acquittal. As the district court ob‐
served, Eads called his mother as a witness at trial but never 
questioned her about his whereabouts on October 26. More‐
No. 12‐2466                                                       21

over, he presented no affidavits or testimony from his moth‐
er that might tend to prove that he was innocent. And at the 
evidentiary  hearing  on  his  motion  for  a  new  trial,  Eads 
called  Asbury,  Rachel,  and  his  father—he  did  not  offer  any 
testimony from his mother. Therefore, we conclude that the 
district  court  did  not  abuse  its  discretion  when  it  denied 
Eads’s motion for a new trial. 
   E. Discussion of § 3553(a) Factors Was Sufficient 
    The last matter to address is sentencing. Eads claims that 
he  was  improperly  sentenced  on  the  witness  tampering 
count  because  the  district  court  did  not  sufficiently  discuss 
the  factors  under  18  U.S.C.  §  3553(a)  with  respect  to  this 
charge  as  distinct  from  the  child  pornography  charges.  We 
review  claims  of  procedural  error  at  sentencing  de  novo. 
United States v. Schuster, 706 F.3d 800, 808–09 (7th Cir. 2013). 
    The  district  court  initially  sentenced  Eads  to  serve  240 
months  on  Count  1  (distributing  child  pornography),  240 
months  on  Count  2  (possessing  child  pornography)  to  run 
consecutively, and a term of 36 months on Count 5 (witness 
tampering) to run concurrent to Counts 1 and 2. After being 
advised  by  the  probation  officer  (off  the  record)  that  the 
maximum  possible  sentence  for  possession  in  Count  2  was 
120 months, the district court immediately amended the rul‐
ing to reflect this change, but increased the sentence for the 
witness tampering in Count 5 to 120 months and stated that 
all three counts would run consecutively. The result was that 
the total number of months remained at 480 months’ impris‐
onment—ten  years  below  the  low‐end  of  the  authorized 
Guidelines range of 50 years’ imprisonment.  
22                                                       No. 12‐2466 

    On  appeal,  Eads  points  to  18  U.S.C.  §  3584(b),  which 
states  that  “[t]he  court,  in  determining  whether  the  terms 
imposed  are  to  be  ordered  to  run  concurrently  or  consecu‐
tively,  shall  consider,  as to each  offense  for which  a term of 
imprisonment is being  imposed,  the  factors set  forth in  sec‐
tion  §  3553(a).” Eads contends (without citation to any con‐
trolling  authority)  that  the  district  court  should  have  dis‐
cussed  the  §  3553(a)  factors  specifically  with  respect  to  the 
tampering  charge  when  it  sentenced  him  and  when  it 
lengthened his sentence on this charge. 
    A sentence below the Guidelines range is presumed rea‐
sonable,  see  United  States  v.  Rosen,  No.  12‐2101,  __F.3d__, 
2013  WL  4081277,  at  *9  (7th  Cir.  August  14,  2013),  and  our 
review of the sentencing transcript belies any notion of error 
here.  We  have  said  before  that  “[a]  district  court  need  not 
discuss  all  of  the  §  3553(a)  factors,  but  it  must  give  them 
meaningful  consideration.”  United  States  v.  Mantanes,  632 
F.3d 372, 374 (7th Cir. 2011). Here, the district court fully dis‐
cussed  the  sentencing  factors  under  §  3553(a)  over  several 
transcript  pages,  explaining  that  it  “considered  the  nature 
and  circumstances  of  the  offense,  the  defendant’s  criminal 
history  and  characteristics,  the  need  for  the  sentence  to  re‐
flect the seriousness of the offense, to promote respect for the 
law, to provide just punishment, and to provide an adequate 
deterrence to criminal conduct of this nature by others who 
might  try  to  do  similar  things.”  See  18  U.S.C.  §  3553(a).  To 
this end, the court recounted the particularly disturbing na‐
ture of the child pornography in question (including the im‐
age with text offering to “rent” a child for sex), the testimony 
at sentencing of at least one woman whom Eads brutally co‐
erced  into  sexual  exploitation  at  the  age  of  fifteen,  Eads’s 
calls to his wife from jail in an effort to manipulate her, and 
No. 12‐2466                                                          23

his  “inordinate  preoccupation”  with  law  enforcement  in 
light of the evidence that he impersonated police officers on 
more than one occasion. Though the court did not dwell on 
the  witness  tampering  charge,  the  record  demonstrates  that 
the  sentencing  process  was  fair  overall.  See  Gall  v.  United 
States,  552  U.S.  38,  50  (2007).  As  a  result,  we  conclude  that 
the district court clearly articulated the basis for its decision 
and the sentence was reasonable. 
                          III. CONCLUSION 
   For all of the reasons explained above, we AFFIRM Eads’s 
conviction and sentence.